Name: Commission Regulation (EEC) No 608/84 of 8 March 1984 on the supply of maize meal to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy
 Date Published: nan

 9 . 3 . 84 Official Journal of the European Communities No L 67/33 COMMISSION REGULATION (EEC) No 608/84 of 8 March 1984 on the supply of maize meal to the United Nations High Commissioner for Refugees (UNHCR) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983, the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . O OJ No L 196, 20 . 7 . 1983, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62 . ( ¢) OJ No L 192, 26 . 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27.0 OJ No L 263 , 19 . 9 . 1973 , p . 1 . No L 67/34 Official Journal of the European Communities 9 . 3 . 84 ANNEX 1 . Programme : 1983 2. Recipient : UNHCR  Angola 3 . Place or country of destination : Angola 4. Product to be mobilized : maize meal 5 . Total quantity : 832 tonnes (1 600 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting die procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of die goods : maize meal (11.02 A V a) 2):  maize meal of fair and sound merchantable quality, free from abnormal smell and pests  moisture content : 12 % maximum  acidity : 0,6 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'SEMOLADE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO HCR EM ANGOLA / DISTRIBUICÃ O GRATUITA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Luanda 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 20 March 1984 16. Shipment period : 1 to 30 April 1984 1 7 . Security : 1 2 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required.